UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-5077



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


WILLIE JOE HARRISON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:07-cr-00552-HFF-1)


Submitted:    July 2, 2008                  Decided:   July 18, 2008


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny E. Watson, Sr., WATSON LAW FIRM, Columbia, South Carolina,
for Appellant. Kevin F. McDonald, Acting United States Attorney,
E. Jean Howard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              A jury convicted Willie Joe Harrison of being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2000), and the district court sentenced him as an armed career

criminal to a 220-month term of imprisonment. Harrison appeals his

conviction on the ground that the evidence was insufficient to

convict him because the Government offered only circumstantial

evidence that he possessed the firearm and that such possession

occurred      after   he   became     a    convicted     felon.         Counsel     also

questions, pursuant to Anders v. California, 386 U.S. 738 (1967),

whether the district court erred by classifying Harrison as an

armed career criminal but states that there are no meritorious

sentencing issues for appeal.*                 Finding no reversible error, we

affirm.

              We review de novo the district court’s decision to deny

a Fed. R. Crim. P. 29 motion.               United States v. Smith, 451 F.3d

209, 216 (4th Cir. 2006).             A jury’s verdict must be upheld on

appeal if there is substantial evidence in the record to support

it.       Glasser v. United States, 315 U.S. 60, 80 (1942).                       “[A]n

appellate      court’s     reversal       of     a   conviction    on     grounds     of

insufficient     evidence     should       be    confined   to    cases    where     the

prosecution’s failure is clear.”                United States v. Jones, 735 F.2d



      *
      We have reviewed the claims raised in Harrison’s pro se
supplemental brief and find them to be without merit.

                                          - 2 -
785, 791 (4th Cir. 1984) (internal quotation marks and citation

omitted).      In determining whether the evidence in the record is

substantial, we view the evidence in the light most favorable to

the government and inquire whether there is “evidence that a

reasonable finder of fact could accept as adequate and sufficient

to support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”   United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996)

(en   banc).     “A    defendant   challenging    the   sufficiency   of   the

evidence . . . bears a heavy burden.”            United States v. Beidler,

110 F.3d 1064, 1067 (4th Cir. 1997) (internal quotation marks and

citation omitted).       In evaluating the sufficiency of the evidence,

we do not review the credibility of the witnesses and assume that

the jury resolved all contradictions in the testimony in favor of

the government.        United States v. Kelly, 510 F.3d 433, 440 (4th

Cir. 2007).

            With      these   standards   in   mind,    we   have   carefully

considered Harrison’s claims.         Our review of the trial testimony

convinces us that the evidence was sufficient to convict Harrison

of being a felon in possession of a firearm.            See United States v.

Langley, 62 F.3d 602, 606 (4th Cir. 1995) (en banc) (setting forth

elements of § 922(g)(1) offense).         Accordingly, the district court

did not err in denying Harrison’s motion for judgment of acquittal.

            Harrison also asserts, pursuant to Anders, that the

district court violated his Sixth Amendment rights by sentencing


                                    - 3 -
him as an armed career criminal because his prior convictions were

not submitted to the jury and proved beyond a reasonable doubt.

This   claim   is   foreclosed   by   circuit   precedent.   See   United

States v. Cheek, 415 F.3d 349, 351-53 (4th Cir. 2005); see also

United States v. Thompson, 421 F.3d 278, 282 (4th Cir. 2005).

Thus, we find no error in the district court’s classification of

Harrison as an armed career criminal.

           In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.            We

therefore affirm Harrison’s conviction and sentence.         This court

requires that counsel inform Harrison, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Harrison requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.         Counsel’s

motion must state that a copy thereof was served on Harrison.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               AFFIRMED




                                  - 4 -